 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 1 of 18 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                                       )
MAURICE SPORTING GOODS, LLC,                           )
                                                       )
                                                       )
                    Plaintiff,                         )       Case No ___________
v.                                                     )
                                                       )
READ SAMPLES,                                          )
                                                       )
                    Defendant.                         )

                                           COMPLAINT

       Plaintiff, Maurice Sporting Goods, LLC, by its attorneys, Harris Winick Harris LLP, for

its Complaint against Defendant Read Samples states as follows:

                                          THE PARTIES

       1.       Plaintiff Maurice Sporting Goods, Inc. is a Delaware corporation with its

principal place of business in Northbrook, Illinois. Maurice is in the business of, among other

things, distributing sporting goods, and related products.

       2.      Upon information and belief, Defendant Read Samples (“Samples”) is an

employee of MSG and a resident of the state Florida with a primary residence of 5831 Country

Lakes Drive, Fort Myers, Florida 33905.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction in this case pursuant to 28 U.S.C. §

1332(a) because Plaintiff and Defendant are of diverse citizenship and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       4.      This Court also has jurisdiction over Read Samples as, upon information and

belief, Mr. Samples is a resident of the State of Florida and this District.
 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 2 of 18 PageID 2



       5.      Paragraph 9 of the Restrictive Covenant Agreement (as defined below) provides:

               Jurisdiction and Venue. This Agreement is to be construed
               pursuant to the laws of the state of Florida. Company and
               Employee agree to submit any claim arising from this Agreement
               to the venue of Lee County, Florida.

       6.      Venue is proper in this District because the parties selected this county for the

forum and some of the defendant’s acts occurred in the Middle District of Florida.

       7.      Venue also is proper in this District pursuant to 28 U.S.C. §1391(b)(1) and (b)(2).

                                 FACTUAL BACKGROUND

       8.      Plaintiff Maurice Sporting Goods, Inc. (“MSG”) is a corporation organized and

existing under the laws of the State of Delaware and having a principal place of business in

Northbrook, Illinois.

       9.      MSG is a privately-owned wholesaler of sporting goods products that was

founded in Chicago by Maurice Olshansky in 1923 as a store front selling recreational goods.

Since then, MSG and its subsidiaries have become one of the largest distributors, manufactures,

in-store service of outdoor sporting goods in North America including fishing, shooting and

athletic goods, with five warehouse locations in the United States and Canada. MSG serves

mass retailers and independent dealers throughout the United States and other international

markets through a portfolio of sourcing and manufacturing companies containing recognizable

brands including marine products from its subsidiaries Shoreline Marine and Propel Paddle Gear.

       10.     In 2014, in an effort to expand its marine business and product offerings, MSG

acquired First Source Marine (“First Source”) out of Fort Myers, Florida. First Source had been

co-founded in 2004 by Samples and Steve Arnold (“Arnold”) as a direct import source, with

deep overseas relationships, that helped to design, manufacture, package, test, and supply

companies with marine and paddle sports products.


                                                    2
 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 3 of 18 PageID 3



       11.    Following the acquisition, First Source became a subsidiary division of MSG

which, together with the Shoreline Marine and Propel Paddle Gear subsidiaries formed the

marine business divisions of MSG.

       12.    Among other things, the acquisition of First Source by MSG was facilitated by the

execution of a settlement note in favor of a supplier called Signet Products Limited (“Signet”).

Signet was owned by Steve Arnold and had served as the primary source of products and

supplies for MSG’s Shoreline Marine subsidiary. Following the acquisition, Signet remained the

sourcing agent for the majority of MSG’s marine-related products.

       MSG’s Employees and Employment Contracts

       13.    Read Samples served as the General Manager of the First Source subsidiary of

MSG.

       14.    In addition to Samples, the First Source management team included Logan Nelson

and Mike Knox (the “FS Management Team”).

       15.    Each member of the FS Management Team, including Samples, entered into non-

compete and non-solicitation agreements with MSG (the “Restrictive Covenant Agreements”) in

exchange for access to the Maurice Sporting Goods, LLC 2019 Bonus Plan for the First Source

Division, as amended, restated or otherwise modified from time to time (the “Bonus Plan”), and

individual Award Agreements for the Bonus Plan.

       16.    The Bonus Plan was offered to FS Management Team members “to encourage the

Grantee to contribute materially to the growth of First Source and the Company [defined as

Maurice Sporting Goods LLC].”

       17.    As a condition of receiving the award of Bonus Plan Units (as defined in the

Bonus Plan), Samples agreed “that any Bonus Plan Units issued hereby shall be subject to the



                                                   3
 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 4 of 18 PageID 4



forfeiture provisions, transfer restrictions and repurchase rights described herein and in the

[Bonus Plan].”

       18.       Among other things, MSG’s issuance of Bonus Plan Units was contingent on

Samples and FS Management Team members’ agreement to “abide by the restrictive covenants

set forth in that certain Restrictive Covenant Agreement by and between the Company and the

Grantee.”

       19.       Samples signed an Award Agreement and agreed to the provisions set forth

therein including the obligation to comply with the terms of the Bonus Plan.

       20.       The Restrictive Covenant Agreements were effective from the Effective Date for

Samples and the other FS Management Team employees throughout the term of the employees’

employment plus a one-year period thereafter (defined in the Restrictive Covenant Agreement as

the “Term”).

       21.       The Restrictive Covenant Agreements included the following Covenant Not to

Compete between the employee and Maurice Sporting Goods LLC (defined therein as

“Company”):

                 Covenant Not to Compete. Employee agrees that, at no time
                 during the Term, will Employee engage in any business activity
                 which is competitive with Company nor work in a role for any
                 company which competes with Company. Further, during the
                 Term, Employee will not for themselves or on behalf of any other
                 person or business enterprise, engage in any business activity
                 which competes in marine accessories with Company (or any of its
                 affiliates to which Employee provided services) in North America.
       22.       The Restrictive Covenant Agreements also included the following Non-

Solicitation covenant for MSG employees:

                 Non-Solicitation (employees/contractors). During the Term,
                 Employee shall not solicit any employee or independent contractor
                 of Company, either individually or on behalf of any other business



                                                     4
 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 5 of 18 PageID 5



               enterprise, and further shall not induce any employee or
               independent contractor associated with Company to terminate his,
               her or its employment or engagement with Company, either
               individually or on behalf of any other business enterprise.
       23.     The Restrictive Covenant Agreements also included the following Non-

Solicitation covenant regarding existing customers, prospective customers, or clients of MSG:

               Non-Solicitation (customers/prospective customers). During the
               Term, Employee shall not solicit any existing or prospective
               customers or clients of Company (or any of its affiliates), either
               individually or on behalf of any other business enterprise, and shall
               not call or attempt to solicit or take away any existing or
               prospective customer or client from Company.
       24.     Samples agreed that in the event he breached his obligations under the Restrictive

Covenant Agreements, MSG would suffer irreparable harm:

               Injunctive Relief. Employee acknowledges that Company will
               suffer irreparable harm if Employee breaches the obligations under
               this Agreement. Therefore, if Employee breaches, or threatens to
               breach by words or actions, any such provision, then Company
               shall be entitled to injunctive relief, in addition to any other
               remedies at law or equity, to enforce such provisions.
       25.     Samples signed a Restrictive Covenant Agreement and agreed to the provisions

set forth therein, including the provisions quoted above.

       MSG’s Attempt to Sell its Marine Business Subsidiaries

       26.     In late summer of 2019, MSG decided to sell certain of its assets following

various challenges in the marine retail markets. One of First Source’s long-term clients, T-H

Marine Supplies, LLC (“T-H Marine”), expressed serious interest in purchasing MSG’s marine

division assets including Shoreline Marine, First Source, and the Propel Paddle Gear division.

The negotiations regarding the sale were headed by T-H Marine’s Chief Executive Officer, Jeff

Huntley, and Keith Jaffee, the Chairman of MSG.




                                                    5
 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 6 of 18 PageID 6



       27.     On August 26, 2019, Huntley and Jaffee signed a Letter of Intent (“LOI”), in

which they agreed to work toward the sale of the three subsidiaries to T-H Marine for

approximately $19 million.

       Samples Undermines MSG’s Sale of the Marine Division

       28.     On October 2, 2019, approximately 20 days before the T-H Marine deal was

scheduled to close and without any direction from MSG to do so, Samples contacted Huntley via

email to request a clandestine conversation about the pending sale. Samples’ email indicated

that he wanted to discuss with Huntley confidential details regarding what he perceived as weak

sales in MSG’s marine division and to share his personal concerns regarding MSG’s relations

with one of its major customers, Walmart. Samples stated that he was “in a [sic] interesting spot,

still working for MSG so please do not discuss this with anyone else until we get a chance to

talk.” Huntley responded the same day stating “I understand we need to discuss offline” and

adding that it was “not good news I was hoping to hear.” Huntley asked Samples “[w]hy the

heck are they performing so bad?”

       29.     Two days after the email exchange between Samples and Huntley, T-H Marine

notified MSG that it was no longer interested in pursuing the sale, citing concerns about MSG’s

deteriorating business relationship with Walmart, even though MSG had demonstrated

significant uptick in its business with Walmart for the Propel Paddle Gear division’s kayak

accessories. MSG was left scrambling to find other suitors for its assets.

       Samples’ Collusive Plan to Thwart Any Fair Market Sale for MSG’s Marine Assets

       30.     Throughout the sales negotiations and solicitations, Read Samples remained in

close communication with Steve Arnold of Signet, improperly informing him about potential

buyers and the terms of the ongoing confidential negotiations between MSG and those buyers.




                                                    6
 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 7 of 18 PageID 7



The communications demonstrate that Samples was feeding Arnold information so that they

could work collusively to engage the FS Management Team in their efforts to undermine MSG’s

potential sales in three critical ways.

        31.     First, Samples and Arnold exchanged communications with Jeff Huntley at T-H

Marine, improperly sharing with him confidential information relating to the interest of other

buyers in MSG’s marine subsidiaries and the terms and details of ongoing negotiations. Those

communications include offers by Samples and Arnold to work with Huntley to undermine the

potential sales so that T-H Marine could ultimately buy MSG’s marine assets for next-to-

nothing.

        32.     Second, Samples, Arnold and the rest of the FS Management Team worked in

concert to prevent any sale by threatening MSG’s source for marine products and supplies.

Specifically, internal communications evidence a concerted plan to communicate to potential

buyers that Signet would refuse to work with the post-acquisition marine entities, thus effectively

cutting off MSG’s source of marine products and supplies. In an October 28, 2019 email to

Samples, Arnold described their plan as follows: if “Middleton thinks [one potential buyer is]

going to buy [First Source] they will not have a supply” and “there will be nothing to buy and

nothing to sell with Shoreline.”

        33.     Third, Samples and Arnold also involved other members of the FS Management

Team in their plan by threatening a management walk-out if any of the potential buyers (other

than T-H Marine) acquired MSG’s marine business. On October 30, 2019, for example, Arnold

contacted Samples and the FS Management Team about the plan stating that it would facilitate

“getting you out of the non-competes” and that “[w]ithout the team there, Jaffee has nothing to




                                                    7
 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 8 of 18 PageID 8



sell…” The plan to threaten a management walk-out was confirmed in later emails among

Samples and others.

       34.     Samples’ involvement in and leadership of the destructive plan damaged MSG by

preventing MSG from engaging in a fair market sale of its assets: Samples had access to, and

demonstrated that he would improperly share, confidential information regarding the terms of

potential sales and ongoing negotiations with interested third parties; Samples was

knowledgeable about the state of MSG’s marine business and demonstrated that he was willing

to share it to MSG’s material detriment; and Samples was privy to confidential information

regarding MSG’s relationships with its customers and demonstrated that he would share it to

drive down the sale price for MSG’s marine division.

       MSG Attempts to Find Alternate Buyers for the Marine Division But Samples’
       Interference Persists

       35.     Samples’ interference in the potential sale to T-H Marine and his collusion with

Arnold and the FS Management Team to undermine the negotiations had devastating

consequences. MSG was forced to go back out to the market to find a potential buyer for its and

had limited time to do so.

       36.     MSG attempted to work with multiple interested purchasers to sell its marine

businesses for amounts approaching their true market value.         For example, the Folsom

Corporation (“Folsom”), a privately-held fishing tackle wholesaler, expressed interest in MSG’s

Shoreline Marine subsidiary. Folsom and MSG engaged in negotiations during November 2019,

but Samples, Arnold, and the FS Management Team continued to undermine MSG’s efforts

using the tactics and plan described above. For example, in a November 18, 2019 email to the

FS Management Team, Arnold confirmed the group’s plan that if the ultimate buyer was not T-H

Marine/Signet, Signet would stop supplying MSG’s marine businesses so Shoreline Marine


                                                  8
 Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 9 of 18 PageID 9



would have nothing to sell. Communications during this time also demonstrate that Samples and

the FS Management team were planning a management walk-out if the sale was not directed to

T-H Marine/Signet, and that the group was trying to negotiate directly with Folsom to cut MSG

out of any transaction.

       37.     Arnold and Huntley partnered together around this timeframe to make a joint T-H

Marine/Signet offer to purchase just the First Source subsidiary of MSG’s marine business for

approximately $2.5 million. Internal company emails reveal that unbeknownst to MSG, Samples

(and other members of the FS Management Team) remained in close communication with

Huntley (of T-H Marine) and Arnold (of Signet) throughout those negotiations regarding the

potential sale. MSG declined the offer as it was well below market value for the First Source

subsidiary.

       38.     MSG also had engaged Waveland Partners (hereinafter, “Waveland”) in initial

negotiations for the First Source subsidiary. Waveland had expressed interest in purchasing First

Source alone for a sum between $4.5 and 5 million. Samples and Arnold expressed their view to

MSG that Waveland was not the right buyer. At the time, however, MSG had learned about

Samples’ conduct and the communications between Samples, his FS Management Team

colleagues, Arnold, and Huntley that demonstrated their intention to undermine any sale that did

not involve and/or benefit T-H Marine and Signet.         Accordingly, because there was no

possibility of a fair process in the sale of MSG’s marine businesses to Waveland, MSG was

forced to terminate negotiations.

       39.     Samples’ conduct, in collusion with the conduct of his FS Management Team

colleagues, Arnold, and Huntley, prevented MSG from being able to pursue a true market-value

sale for its assets. Accordingly, when on November 19, 2019, T-H Marine made another offer to



                                                   9
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 10 of 18 PageID 10



buy the First Source subsidiary for approximately $2 million, MSG had no other potential buyers

and no option but to accept. On February 5, 2020, T-H Marine publicly announced that it had

acquired the First Source subsidiary from MSG.

       Samples’ Interference Drives Down the Market Price for MSG’s Fishing Business

       40.     Samples’ interference and collusive plan not only prevented MSG from obtaining

a fair market value for its marine business, but it also fundamentally shifted the sales landscape

for MSG’s other assets. What MSG had started as an organized sale of the company’s assets

with ample time and a fair market process was no longer an available option because of credit

deadlines and the fact that Samples’ interference had pushed back the entire timeline.

Accordingly, MSG was forced into a fire sale of its marine business which caused the sales value

of its fishing business to plummet.

       41.     MSG had marketed its fishing business out to multiple different strategic entities

with an estimated market value between $25-$35 million. There were multiple interested entities

in MSG’s fishing businesses, but they pulled out of negotiations after Samples interfered with

the T-H Marine deal and Samples, Arnold, and the FS Management team engaged their

underhanded plan to prevent any fair sale of the marine divisions. By then it was clear to MSG

that it could not sell its fishing subsidiaries intact, so it had to look for options to sell off the

inventory to raise capital.

       42.     In December 2019, MSG received a term sheet from Big Rock Sports (“Big

Rock”), a Portland, Oregon based firearms, ammunition, fishing, marine and camping distributor

in North America. Big Rock was the only buyer at that point that understood the fishing

business and could complete the transaction quickly enough with sufficient liquidity to satisfy

MSG’s creditors.      Big Rock restricted its offer, however, to a consignment deal for the



                                                     10
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 11 of 18 PageID 11



inventories of the Shoreline and Propel subsidiaries. In essence, Big Rock agreed to purchase

Shoreline and Propel products and supplies on an as-needed basis for as long as those supplies

lasted. The offer for MSG’s fishing businesses inventory was approximately $10 million less

than the fair market value.

          43.      In addition to the consignment offer, MSG also requested $1 million for the

company goodwill and its relationship with suppliers and customers. Big Rock refused to offer

anything for the company good will. MSG later learned that Arnold, with Samples’ support, had

convinced Big Rock to reject MSG’s request and to refuse any goodwill payment by

communicating to Big Rock that MSG was desperate and had no leverage and that Signet would

refuse to supply MSG, thereby undercutting any goodwill value of the MSG/Signet relationship,

consistent with the plan concocted by Samples, Arnold and the FS Management Team.

                               COUNT I – BREACH OF CONTRACT

          44.      MSG restates and re-alleges Paragraphs 1 through 43 as though fully set forth

herein.

          45.      MSG has performed, or is excused from performing, all of its obligations under

the Bonus Plan, the Award Agreement, and the Restrictive Covenant Agreement.

          46.      Samples had a contractual duty to defend and protect the business interests of

MSG.

          47.      Samples failed to perform his services in accordance with the Bonus Plan, the

Award Agreement, and the Restrictive Covenant Agreement by, among other things:

                a. Sharing sensitive and confidential company information potential purchasers with

                   the intent of interfering with and disrupting those potential business negotiations

                   to the detriment of MSG;



                                                       11
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 12 of 18 PageID 12



                b. Sharing confidential company information without authority to non-approved

                   recipient parties;

                c. Engaging in business activity that was competitive with MSG;

                d. Engaging in business activity with Signet that competed in marine accessories

                   with MSG;

                e. Colluding with and solicited other FS Management Team members to terminate

                   their employment with MSG;

                f. Colluding with and/or engaging with outside actors in an effort to undermine

                   MSG’s business interests in the sale of its marine assets;

                g. Colluding with and/or engaging with company fiduciaries and outside actors to

                   undermine MSG’s potential business relationships; and

                h. Colluding with and/or engaged with outside actors in an effort to cut off MSG’s

                   supply of products for its marine divisions to MSG’s material detriment.

          48.      As a direct and proximate result of one or more of the aforesaid breaches, MSG

has sustained damages.

          WHEREFORE, Plaintiff Maurice Sporting Goods, LLC demands judgment in its favor

and against Defendant Read Samples in an amount in excess of $75,000, attorneys’ fees, the

costs of this action, interest on the foregoing at the highest rate allowed by law, and such other

and further relief as the Court deems just and equitable.

                           COUNT II – BREACH OF FIDUCIARY DUTY

          49.      MSG restates and re-alleges Paragraphs 1 through 43 as though fully set forth

herein.




                                                        12
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 13 of 18 PageID 13



          50.      As the General Manager of the First Source subsidiary of MSG, Samples was a

fiduciary and owed fiduciary duties of honesty, loyalty, and care to MSG. Samples had a duty to

advance MSG’s business interests in all of his endeavors and not to act in a manner that would

cause material harm to MSG, including but not limited to, protecting the company’s sensitive

and confidential information.

          51.      Samples breached his fiduciary duty to MSG by, among other things:

                a. Undermining MSG’s business interests by interfering with ongoing negotiations

                   for the sale of assets;

                b. Engaging in business activity that was competitive with MSG for Samples’ own

                   benefit and to advance Samples’ interests above MSG’s interests;

                c. Acting outside of his authority by engaging third parties to interfere with MSG’s

                   ongoing and potential business interests; and

                d. Dealing with third parties to advance their interests and Samples’ own interests

                   above the interests of MSG.

          52.      As a direct and proximate result of one or more of the aforesaid breaches, MSG

has sustained damages.

          WHEREFORE, Plaintiff Maurice Sporting Goods, LLC demands judgment in its favor

and against Defendant Read Samples in an amount in excess of $75,000, attorneys’ fees, the

costs of this action, interest on the foregoing at the highest rate allowed by law, and such other

and further relief as the Court deems just and equitable.

          COUNT III – AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

          53.      MSG restates and re-alleges Paragraphs 1 through 43 as though fully set forth

herein.



                                                       13
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 14 of 18 PageID 14



          54.   As the General Manager of the First Source subsidiary of MSG, Samples was a

fiduciary and owed fiduciary duties of honesty, loyalty, and care to MSG. Samples had a duty to

advance MSG’s business interests in all of his endeavors and not to act in a manner that would

cause material harm to MSG, including but not limited to, protecting the company’s sensitive

and confidential information.

          55.   In addition to Samples, Logan Nelson and Mike Knox were fiduciaries of MSG

and owed fiduciary duties of honesty, loyalty, and care.

          56.   Nelson and Knox breached their fiduciary duties to MSG by, among other things,

threatening to terminate their employment with MSG to undermine MSG’s business interests in

the sale of its marine assets.

          57.   Samples was aware of Nelson and Knox’s breaches of their fiduciary duties to

MSG and, in fact, contributed substantial assistance and encouragement of their wrongdoing as

set forth in the conduct above.

          58.   As a direct and proximate result of Samples’ conduct in aiding and abetting

Nelson and Knox’s breaches of their fiduciary duties to MSG, MSG has sustained damages.

          WHEREFORE, Plaintiff Maurice Sporting Goods, LLC demands judgment in its favor

and against Defendant Read Samples in an amount in excess of $75,000, attorneys’ fees, the

costs of this action, interest on the foregoing at the highest rate allowed by law, and such other

and further relief as the Court deems just and equitable.

                                 COUNT IV – CIVIL CONSPIRACY

          59.   MSG restates and re-alleges Paragraphs 1 through 43 as though fully set forth

herein.




                                                    14
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 15 of 18 PageID 15



          60.      Samples conspired with Arnold, the FS Management Team, and with Huntley,

among others, to engage in the unlawful acts set forth above.

          61.      In the course of that conspiracy, Samples committed the overt acts described

above including, without limitation:

                a. Secretly negotiating with third parties and FS Management Team members to

                   advance outside interests;

                b. Colluding with FS Management Team members to organize a threat of a walk-out

                   in the event of a sale of MSG’s assets;

                c. Colluding with Arnold to cut-off MSG’s source for marine products in an effort to

                   force a fire sale of MSG’s assets; and

                d. Engaging in a concerted, secret, and collusive plan to undermine any potential

                   sales of MSG’s marine business at fair market values.

          62.      As a direct and proximate result of Samples’ conspiracy, MSG has sustained

damages

          WHEREFORE, Plaintiff Maurice Sporting Goods, LLC demands judgment in its favor

and against Defendant Read Samples in an amount in excess of $75,000, attorneys’ fees, the

costs of this action, interest on the foregoing at the highest rate allowed by law, and such other

and further relief as the Court deems just and equitable.

     COUNT V – TORTIOUS INTERFERENCE WITH ACTUAL OR POTENTIAL
                         BUSINESS RELATIONS

          63.      MSG restates and re-alleges Paragraphs 1 through 43 as though fully set forth

herein.

          64.      MSG had potential business relationships with T-H Marine and with other

potential purchasers of its marine business including Folsom, Big Rock, Waveland and others, as


                                                       15
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 16 of 18 PageID 16



evidenced by the facts above including, without limitation, the LOI between MSG and T-H

Marine.

       65.      Samples had knowledge of the relationship between MSG and T-H Marine and

was aware of the details of the potential transaction. Samples had knowledge of MSG’s ongoing

efforts to sell its marine and fishing business and had knowledge of the potential purchasers and

the terms of those potential transactions.

       66.      Samples intentionally and unjustifiably interfered with MSG’s actual and

potential relationships by, among other things:

             a. Working with and assisting Arnold/Signet to hold MSG’s main marine products

                and supply source hostage to undermine potential sales;

             b. Sharing confidential company information with T-H Marine without authority to

                do so;

             c. Misrepresenting the company’s business status and interests to T-H Marine

                intending to undermine the potential sale;

             d. Conferring with Huntley without authority to do so and providing false and

                misleading information to Huntley regarding MSG’s customer relationships;

             e. Secretly providing to Huntley information intended to induce and inducing T-H

                Marine to withdraw from the LOI; and

             f. Repeating this pattern of surreptitious conduct with other potential buyers by

                engaging a plan with Arnold and other FS Management Team members to cut off

                MSG’s marine products supply and threaten a management walk-out, among

                other things.




                                                    16
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 17 of 18 PageID 17



       67.     As a direct and proximate result of one or more of the aforesaid breaches, MSG

has sustained damages as a fair market process was subsequently unavailable for the sale of

MSG’s marine businesses and MSG was forced to sell its assets for millions of dollars below

their fair market value.




                                                 17
Case 2:20-cv-00452-JLB-MRM Document 1 Filed 06/25/20 Page 18 of 18 PageID 18



       WHEREFORE, Plaintiff Maurice Sporting Goods, LLC demands judgment in its favor

and against Defendant Read Samples in an amount in excess of $75,000, attorneys’ fees, the

costs of this action, interest on the foregoing at the highest rate allowed by law, and such other

and further relief as the Court deems just and equitable.

June 25, 2020
                                      Respectfully submitted,


                                               By: _________________________________
                                                   DARIO A. PEREZ
                                                   Florida Bar No. 58076
                                                   dperez@shutts.com
                                                   Trial Counsel
                                                   RENE GONZALEZ LLORENS
                                                   Florida Bar No. 53790
                                                   rgl@shutts.com
                                                   SHUTTS & BOWEN LLP
                                                   201 South Biscayne Boulevard, Suite 1500
                                                   Miami, Florida 33131
                                                   Telephone: (305) 358-6300
                                                   Facsimile: (305) 381-9982


                                                   JEFFREY H. WINICK
                                                   Illinois Bar No. 6199126
                                                   Co-Counsel
                                                   (pending pro hac vice admission)
                                                   jwinick@hwhlegal.com
                                                   MARISA K. PERRY
                                                   Illinois Bar No. 6290439
                                                   Co-Counsel
                                                   (pending pro hac vice admission)
                                                   mperry@hwhlegal.com
                                                   Harris Winick Harris LLP
                                                   333 West Wacker Drive, Suite 2060
                                                   Chicago, Illinois 60606
                                                   Telephone: 312-662-4600
                                                   Facsimile: 312-662-4599




                                                    18
